Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the instant Application 16/548,735 filed on 8/22/2019. Claims 1-21 are pending. This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 2/21/2020 and 2/16/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 15; claim 15 is rejected under 35 U.S.C. 101 because the claims is directed to non-statutory subject matter.  Claim 15 recites “[a] tangible computer readable storage medium”.  Under a recent precedential opinion, the scope of the recited “tangible computer readable storage medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “A non-transitory  tangible computer readable storage medium” or “a computer-readable storage device” to make the claim statutory under 35 USC 101; (emphasis added).  
	Regarding claims 16-21; claims 16-21 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung et al. (US 2020/0084219). 
	As per claim 1, Sung discloses a method, comprising: receiving, at a wrapper, a communication and a context associated with the communication from a client, the communication being for a data source (Sung, Paragraph 0017 recites “For example, a user 101 may use a user device 102 to send a request 106 to the system 100, where the request 106 may be a request to employ one or more resources 112 from the pool 110 to perform a task 105.”), 
	the wrapper including a dispatcher and a service, the dispatcher receiving the communication and being data agnostic; providing the context from the dispatcher to the service (Sung, Paragraph 0047 recites “If a user does not exhibit abnormal behavior, the processor 120 may end and conclude the detection process 150, and permit a subsequent request by the user to access the resources 112.”).

Regarding claims 8 and 15, claims 8 and 15 are directed to a system and a tangible computer readable storage medium associated with the method of claim 1. Claims 8 and 15 are of similar scope to claim 1, and are therefore rejected under similar rationale.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 2-7, 9-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2020/0084219) in view of Cammarota et al. (US 2017/0208079).

	As per claim 2, Sung discloses the method of claim 1, further comprising: comparing, by the service, the context to a behavioral [[baseline]] for the client, the behavioral [[baseline]] incorporating a plurality of contexts previously received from the client; and permitting the client access the data source only if the context is consistent with the behavioral [[baseline]] (Sung, Paragraph 0047 recites “If a user does not exhibit abnormal behavior, the processor 120 may end and conclude the detection process 150, and permit a subsequent request by the user to access the resources 112.”).
	Sung fails to explicitly teach a behavioral baseline.
	However, in an analogous art Cammorota teaches behavioral baseline (Cammarota, Paragraph 0058 recites “Memory 440 may also include or store a network behavior baseline model 444 for the associated wireless network. The network behavior baseline model 444 may be an anomaly-free (or near anomaly-free) network traffic model, and may be used to detect anomalous behavior of traffic within or corresponding to the associated wireless network. In some aspects, the network behavior baseline model 444 may be updated as the AP 400 learns to distinguish between anomalous network behavior and non-anomalous network behavior. In other aspects, the network behavior analysis model 444 may be updated by an external server (not shown in FIG. 4 for simplicity) based on learned or received distinctions between anomalous network behavior and non-anomalous network behavior.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Cammarota’s methods for detecting security incidents in home networks with Sung’s suspicious activity detection in computer networks because the use of a baseline is a good metric to help understand anomalous network behavior and non-anomalous network behavior in a network.

	As per claim 3, Sung in combination with Cammarota teaches the method of claim 2, Sung further teaches wherein the communication is intercepted at the client using a collector, the context of the client determined by the collector; and the context (Sung, Paragraph 0018 recites “ In an example shown in FIG. 1, the processor 120 may receive the request 106 and, in response, may request the user device 102 to provide a user profile 108. The user profile 108 may include at least an email address 109 of the user 101, and/or other information associated with the user 101, such as first name, last name, username, phone number, mailing address, and/or other information. In some examples, the processor 120 may determine whether there is a presence of an email address in the user profile 108. In response to an absence of an email address in the user profile 108, the processor 120 may request the user 101 to provide an email address. In response to a presence of an email address in the user profile 108, the processor 120 may store the user profile 108 as part of the user setting 129 corresponding to the user 101. The processor 120 may further generate usage behavior data, such as by tracking usage behavior exhibit by the user 101 on the pool 110, and add the generated usage behavior data to the user setting 129 corresponding to the user 101. The processor 120 may continue to update the user settings 129 based on continuous tracking of usage behavior exhibit by the users of the pool 110.”).

	As per claim 4, Sung in combination with Cammarota teaches the method of claim 2, Cammarota further teaches updating the behavioral baseline based on the context (Cammarota, Paragraph 0058 recites “Memory 440 may also include or store a network behavior baseline model 444 for the associated wireless network. The network behavior baseline model 444 may be an anomaly-free (or near anomaly-free) network traffic model, and may be used to detect anomalous behavior of traffic within or corresponding to the associated wireless network. In some aspects, the network behavior baseline model 444 may be updated as the AP 400 learns to distinguish between anomalous network behavior and non-anomalous network behavior. In other aspects, the network behavior analysis model 444 may be updated by an external server (not shown in FIG. 4 for simplicity) based on learned or received distinctions between anomalous network behavior and non-anomalous network behavior.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Cammarota’s methods for detecting security incidents in home networks with Sung’s suspicious activity detection in computer networks because the use of a baseline is a good metric to help understand anomalous network behavior and non-anomalous network behavior in a network.

	As per claim 5, Sung discloses the method of claim 1, but fails to teach receiving, at the dispatcher, at least one additional communication and at least one additional context associated with the at least one additional communication from the client, the at least one additional communication being for the data source; providing the at least one additional context from the dispatcher to the service; and comparing, by the service, the context and the at least one additional context to a behavioral baseline for the client, the behavioral baseline incorporating a plurality of contexts previously received from the client.
	However, in an analogous art Cammarota teaches receiving, at the dispatcher, at least one additional communication and at least one additional context associated with the at least one additional communication from the client, the at least one additional (Cammarota, Paragraphs 0069-0071 recites  The AP 110 may then compare, for each of the devices, one or more characteristics of the corresponding network traffic with a baseline model of network behavior (602). The one or more characteristics to be compared may be a subset of features included within a known intrusion detection system dataset. In some aspects, the one or more characteristics may be compared with a traffic flow baseline model 444A stored in the AP 110.  The AP 110 may then identify which of the number of devices is associated with anomalous behavior based on the comparison (603). In some aspects, the AP 110 may detect a presence of anomalous behavior based on the one or more monitored characteristics not matching one or more corresponding expected characteristics. Thereafter, the AP 110 may take one or more corrective actions based on the identifying (604). The one or more corrective actions may include restricting network access of the identified devices (604A) and/or alerting a network administrator of the identified devices (604B).”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Cammarota’s methods for detecting security incidents in home networks with Sung’s suspicious activity detection in computer networks because the use of a baseline is a good metric to help understand anomalous network behavior and non-anomalous network behavior in a network.

	As per claim 6, Sung in combination with Cammarota teaches the method of claim 5, Sung further teaches allowing the client to access the data source only if the context and the at least one additional context are consistent with the behavioral baseline (Sung, Paragraph 0047 recites “If a user does not exhibit abnormal behavior, the processor 120 may end and conclude the detection process 150, and permit a subsequent request by the user to access the resources 112.”).

	As per claim 7, Sung discloses the method of claim 1, but fails to teach wherein the receiving further includes: receiving at least one additional context associated with the communication from at least one additional client; and wherein the providing further includes providing at least the least one additional context from the dispatcher to the service, the method further including comparing, by the service, the context and the at least one additional context to a behavioral baseline for the client.
	However, in an analogous art Cammarota teaches wherein the receiving further includes: receiving at least one additional context associated with the communication from at least one additional client; and wherein the providing further includes providing at least the least one additional context from the dispatcher to the service, the method further including comparing, by the service, the context and the at least one additional context to a behavioral baseline for the client (Cammarota, Paragraphs 0069-0071 recites  The AP 110 may then compare, for each of the devices, one or more characteristics of the corresponding network traffic with a baseline model of network behavior (602). The one or more characteristics to be compared may be a subset of features included within a known intrusion detection system dataset. In some aspects, the one or more characteristics may be compared with a traffic flow baseline model 444A stored in the AP 110.  The AP 110 may then identify which of the number of devices is associated with anomalous behavior based on the comparison (603). In some aspects, the AP 110 may detect a presence of anomalous behavior based on the one or more monitored characteristics not matching one or more corresponding expected characteristics. Thereafter, the AP 110 may take one or more corrective actions based on the identifying (604). The one or more corrective actions may include restricting network access of the identified devices (604A) and/or alerting a network administrator of the identified devices (604B).”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Cammarota’s methods for detecting security incidents in home networks with Sung’s suspicious activity detection in computer networks because the use of a baseline is a good metric to help understand anomalous network behavior and non-anomalous network behavior in a network.

Regarding claims 8 and 15, claims 8 and 15 are directed to a system and a tangible computer readable storage medium associated with the method of claim 2. Claims 8 and 15 are of similar scope to claim 2, and are therefore rejected under similar rationale.

Regarding claims 8 and 15, claims 8 and 15 are directed to a system and a tangible computer readable storage medium associated with the method of claim 3. 

Regarding claims 8 and 15, claims 8 and 15 are directed to a system and a tangible computer readable storage medium associated with the method of claim 4. Claims 8 and 15 are of similar scope to claim 4, and are therefore rejected under similar rationale.

Regarding claims 8 and 15, claims 8 and 15 are directed to a system and a tangible computer readable storage medium associated with the method of claim 5. Claims 8 and 15 are of similar scope to claim 5, and are therefore rejected under similar rationale.

Regarding claims 8 and 15, claims 8 and 15 are directed to a system and a tangible computer readable storage medium associated with the method of claim 6. Claims 8 and 15 are of similar scope to claim 6, and are therefore rejected under similar rationale.

Regarding claims 8 and 15, claims 8 and 15 are directed to a system and a tangible computer readable storage medium associated with the method of claim 7. Claims 8 and 15 are of similar scope to claim 7, and are therefore rejected under similar rationale.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439